PER CURIAM.
We have carefully considered the record presented herein and hold that, under the peculiar circumstances of this case, considering the advice received by the wife from authoritative agencies, it was an abuse of discretion to find her in contempt.
Accordingly, we reverse the order appealed from and remand the cause to the trial court for such further proceedings as may be necessary to determine the issue of future visitation rights.
REVERSED AND REMANDED, with directions.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.